Case 1:20-cv-01016-STA-jay Document 16 Filed 04/23/20 Page 1 of 5                       PageID 80



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TENNESSEE
                                   EASTERN DIVISION


AFFORDABLE CONSTRUCTION
SERVICES, INC.,

               Plaintiff,                                   No. 1:20-cv-01016-STA-jay

v.

AUTO-OWNERS INSURANCE COMPANY,

               Defendant.


                            ORDER DENYING MOTION TO REMAND


       Third-Party Defendant Grand Valley Lakes Property Owners Association, Inc. (“Grand

Valley”) has moved for an order remanding this matter to the Chancery Court of Hardeman

County, Tennessee.          (ECF No. 14.)     Defendant Auto-Owners (“Auto-Owners”) Insurance

Company opposes the motion. (ECF No. 15.) For the reasons set forth below, the motion to

remand is DENIED.

       Plaintiff Affordable Construction Services, Inc. (“Affordable Construction”) filed a petition

for declaratory action against Defendant Auto-Owners in the Chancery Court of Hardeman

County, Tennessee.1 Defendant removed the action to this Court under 28 U.S.C. § 1332,

diversity of citizenship.2 Defendant then filed its answer and a third-party complaint against

Grand Valley, a Tennessee mutual benefit corporation with its headquarters located in Saulsbury,

Tennessee. Third-Party Defendant contends that its joinder has destroyed the requisite diversity

1
     As discussed below, this is the third lawsuit involving the relevant events.
2
  Plaintiff is a Tennessee corporation, and Defendant is a foreign corporation with its principal
place of business in Michigan.
Case 1:20-cv-01016-STA-jay Document 16 Filed 04/23/20 Page 2 of 5                       PageID 81



of citizenship because it is a Tennessee corporation, and, thus, this Court is deprived of original

diversity jurisdiction over the entire action in that Plaintiff is also a Tennessee corporation.

Third-Party Defendant also contends that the amount in controversy does not meet the statutory

minimum.

       “Federal courts are courts of limited jurisdiction. They possess only that power

authorized by the Constitution and statute, which is not to be expanded by judicial decree.”

Kokkonen v.Guardian Life Ins. Co. of Am., 511 U.S. 375, 378 (1994) (internal citations omitted).

“Unless a dispute falls within the confines of the jurisdiction conferred by Congress, such courts

do not have authority to issue orders regarding its resolution.” Giannakos v. M/V Bravo Trader,

762 F.2d 1295, 1297 (5th Cir.1985). Section 1332 provides a federal court with subject matter

jurisdiction when the controversy is wholly between citizens of different states and involves an

amount in controversy which exceeds $75,000.00, exclusive of interest and costs. This statutory

grant requires complete diversity between the plaintiffs and the defendants. Strawbridge v.

Curtiss, 7 U.S. (3 Cranch) 267, 2 L. Ed. 435 (1806). Pursuant to 28 U.S.C. § 1447(c), a case

originally filed in a state court must be remanded if, at any time before trial, it appears that the

federal district court to which it was removed lacks subject matter jurisdiction. Coyne ex rel.

Ohio v. Am. Tobacco Co., 183 F.3d 488, 496-497 (6th Cir. 1999) (“In a removed action, upon

determination that a federal court lacks jurisdiction, remand to state court is mandatory...”).

       In the present case, Plaintiff seeks the recovery of profits allegedly due to it under a

construction contract entered into by Plaintiff and Third-Party Defendant after Third-Party

Defendant’s property was damaged during a severe weather event. Plaintiff was hired to repair

Third-Party Defendant’s property. At that time Third-Party Defendant had a property and

casualty insurance policy issued by Defendant. (Compl. PageID 10, ECF No. 1-1.)



                                                 2
Case 1:20-cv-01016-STA-jay Document 16 Filed 04/23/20 Page 3 of 5                      PageID 82



       Third-Party Defendant previously sued Defendant Auto-Owners for payment of the

property damage. See Grand Valley Lakes Property Owners Association, Inc. v. Owners

Insurance Company, Docket No. 1:16-cv-01322-JDB-egb.             Grand Valley and Auto-Owners

settled the claim. (Third-Party Compl. PageID 36, ECF No. 9.) As part of the settlement, Grand

Valley “agree[d] to satisfy all liens or interests of third parties out of the Consideration, and

[Grand Valley] will hold [Owners] harmless from any claims made by any such lienholder or

other interested person or entity arising out of or in relation to the Incident,” i.e., the December

23, 2015 storm event. (Id.)

       Third-Party Defendant allegedly never paid Plaintiff for its work. Plaintiff alleges in the

present complaint that, pursuant to Tenn. Code Ann. § 56-7-111,3 Defendant should have paid it

directly, rather than issuing the check to Third-Party Defendant Grand Valley. The third-party

complaint filed by Defendant alleges that Grand Valley owes it a duty to indemnify and hold

Defendant harmless for any claims filed by Plaintiff.

       Despite Third-Party Defendant’s argument, the addition of a third-party defendant for

indemnification/contribution does not destroy diversity jurisdiction. See Grimes v. Mazda North

American Operations, 355 F.3d 566, 572 (6th Cir. 2004). In Grimes, the Court rejected the

plaintiff’s argument that complete diversity necessary for subject-matter jurisdiction under §

1332 was destroyed when the defendants brought a third-party claim against the non-diverse


3
   When insured property losses in excess of one thousand dollars ($1,000) accrue to the
owners of dwellings or other structures insured under policies of property or casualty
insurance as defined in § 56-2-201, the insurance company shall name the general
contractor, as defined in § 62-6-102, of any uncompleted construction or building
contract as a payee on the draft to the owner covering payment for the loss. The insurance
company shall name the general contractor as payee on the draft pursuant to this section
regardless of whether the work that was performed or is yet to be performed is less than
twenty-five thousand dollars ($25,000).

Tenn. Code Ann. § 56-7-111.
                                                 3
Case 1:20-cv-01016-STA-jay Document 16 Filed 04/23/20 Page 4 of 5                      PageID 83



Commonwealth of Kentucky.

               Third-party claims by defendants for contribution against a third-party
       under Federal Rule of Civil Procedure 14(a) generally do not require an
       independent jurisdictional basis. Instead, such claims fall within the court’s
       supplemental jurisdiction if the impleaded defendant’s actions share a “common
       nucleus of operative fact” with the case already before the court.
               It is well settled that supplemental jurisdiction exists over a properly
       brought third-party complaint. King Fisher Marine Serv., Inc. v. 21st Phoenix
       Corp., 893 F.2d 1155, 1161 (10th Cir.1990) (“A court has ancillary jurisdiction of
       a defendant's proper Rule 14(a) claim against a third-party defendant without
       regard to whether there is an independent basis of jurisdiction, so long as the court
       has jurisdiction of the main claim between the original parties.”); 6 Charles Alan
       Wright, Arthur R. Miller & Mary Kay Kane, Federal Practice and Procedure, §
       1444, at 321 (2d ed. 1990) (“The cases on point almost all hold that defendant’s
       claim against a third-party defendant is within the ancillary jurisdiction of the
       federal courts.”).

Grimes, 355 F.3d at 572 (footnote omitted).

       In the present case, Defendant Auto-Owners seeks indemnification from Grand Valley.

Therefore, Auto-Owners’ third-party claim against Grand Valley does not destroy diversity

jurisdiction, and the Court denies the motion to remand on this ground.

       As for the amount in controversy, although the complaint does not specify an amount of

damages sought, Defendant Auto-Owners points to a prior state court lawsuit (related to the

same events as the present lawsuit and alleging the same claims) filed by Affordable

Construction against Grand Valley and Auto-Owners, seeking compensatory damages “not to

exceed $500,000,” punitive damages “not to exceed $500,000,” and consequential damages of

“no less than $118,402.73” or alternatively the total amount of Grand Valley and Auto-Owners’

settlement. (Resp. Exhibit PageId 78, 79, ECF No. 15-1.) Defendant argues, and the Court

agrees, that the amount sought by Affordable Construction in the state court lawsuit is evidence

that the amount in controversy here exceeds $75,000. Moreover, in the previous federal lawsuit,

Grand Valley sought compensatory damages “not to exceed One Million Dollars ($1,000,000)”



                                                4
Case 1:20-cv-01016-STA-jay Document 16 Filed 04/23/20 Page 5 of 5                      PageID 84



and for punitive damages “not to exceed Two Million Dollars ($2,000,000).” See Grand Valley

Lakes Property Owners Association, Inc. v. Owners Insurance Company, Docket No. 1:16-cv-

01322-JDB-egb (ECF No. 1-2 at Page ID 10-17).

       The Court can also consider Affordable Construction’s request for attorney’s fees in

determining the amount in controversy. See Barclay v. Seco Architectural Systems, Inc., 2016

WL 4874087 at *3 (E.D. Tenn. Sept. 13, 2016) (“In addition, Mr. Barclay seeks the recovery of

unspecified attorney’s fees, which the Court may also consider in determining the amount in

controversy.”); Grange Mut. Cas. Co. v. Safeco Ins. Co. of America, 565 F.Supp.2d 779, 784

(E.D. Ky. 2008) (“While attorney’s fees and/or defense costs are not normally considered when

determining the amount in controversy, they are included in the amount in controversy (1) when

provided by contract, (2) when provided by a statute that expressly mandates or allows the

payment of such fees, and (3) when an insurance company will have to pay the underlying

defense costs of the insured.”) Accordingly, the Court finds that Plaintiff has adequately pled that

the amount in controversy exceeds $75,000, and the motion to remand is denied on this ground

as well.

       In summary, Third-Party Defendant Grand Valley’s motion to remand the action to state

court is DENIED.

       IT IS SO ORDERED.


                                              s/ S. Thomas Anderson
                                              S. THOMAS ANDERSON
                                              CHIEF UNITED STATES DISTRICT JUDGE

                                              Date: April 23, 2020.




                                                 5
